Citation Nr: 9911450	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-03 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder with major depressive disorder, currently 
evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating March 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for post-traumatic stress 
disorder.  This disability was evaluated as 50 percent 
disabling.  The appellant filed a notice of disagreement with 
this determination in December 1997.  A statement of the case 
was thereafter issued in December 1997.  The appellant 
perfected an appeal in this matter in February 1998.  By 
rating action in May 1998, the RO increased the rating 
assigned to the service-connected disability from 50 percent 
to 70 percent.  In correspondence, dated in July 1998, the 
appellant noted his belief that symptomatology associated 
with his post-traumatic stress disorder was totally disabling 
and, in particular, rendered him unemployable.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals prior 
to March 1, 1999 (hereinafter, "the Court")), has held that 
on a claim for an original or an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant is unable to obtain or retain employment 
due to his post-traumatic stress disorder, and remains in 
virtual isolation in the community; and is productive of 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for post-
traumatic stress disorder with major depressive disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.3, 4.132, Diagnostic Code 9411 (1996), as amended 
by 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for an increased rating is regarded as a new claim 
and is subject to the well groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well grounded claim for an increased 
rating of a service-connected disability, the appellant need 
only submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The appellant has 
stated that his PTSD symptomatology have increased in 
severity, and warrant a higher rating evaluation.  The Board 
finds that the appellant's claim is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107.

Medical History

A review of the record discloses that service connection for 
post-traumatic stress disorder (PTSD) was awarded by rating 
action in March 1997.  Evidence reviewed in conjunction with 
this rating determination included service medical records, 
VA, private, and service medical records.  On VA examination, 
conducted in January 1997, the appellant was evaluated with 
chronic PTSD, and major depressive disorder, moderate, in 
remission (Axis I).  In conjunction with this examination, 
the appellant was evaluated with moderate to severe social 
impairment, and moderate industrial impairment.  Based upon a 
review of this evidence, the RO granted service connection 
for PTSD, and assigned a 50 percent rating under Diagnostic 
Code 9411 for this disability.

In correspondence, received in December 1997, the appellant 
indicated his belief that  symptomatology associated with his 
service-connected disability was more disabling than 
assessed.  In that context, the appellant reported that he 
experienced night sweats, avoidance, intrusive thoughts, 
suicidal ideation, difficulty concentrating, decreased 
motivation, isolation behavior, depression, and sleep 
disturbances with accompanying acts of facial disfigurement 
while sleeping.  The appellant reported that he was now 
estranged from his family members, with all contact initiated 
by his siblings.  He noted that he discontinued his 
participation in group therapy sessions due to the residual 
effects of such participation, despite his recognition of the 
beneficial aspects of therapy.  The appellant indicated that 
he was able to work between four and six days a month, 
although he would be unable to follow complex instructions.  
It was the appellant's contention that the totality of his 
symptoms reflect greater impairment.

In December 1997, the RO continued the assigned rating 
evaluation for the service-connected PTSD condition.  It was 
determined that a higher rating evaluation was not warranted.

In correspondence, received in February 1998, the appellant 
indicated his continued disagreement with the assigned rating 
evaluation for his service-connected disability.  In that 
regard, the appellant noted that he experienced myriad 
symptoms which rendered him unable to work or maintain social 
relationships.  He described gross impairment in 
communication skills due to an inability to focus, impaired 
memory, daily suicidal ideation, occasional homicidal 
ideation, and angry outbursts.  He noted that he was unable 
to work regularly, and did so usually when finances required 
it.  He often worked alone, to avoid being around others.  
The appellant indicated that clinical findings documented 
during VA medical examination supported an increased rating 
for PTSD.

The appellant underwent VA medical examination in April 1998.  
During the interview, the appellant reported that he resided 
with his girlfriend.  It was noted that the appellant shared 
joint custody of his teenage daughter with his former wife.  
His daughter was noted to reside with him during the summer 
months.  He reported a poor relationship with his daughter.  
The appellant reported that he was a part time construction 
worker at that time.  He indicated that he was unable to work 
full time in this capacity due to his PTSD symptoms, as well 
as secondary symptoms of depression.  The appellant reported 
subjective complaints of difficulty concentrating, 
depression, severe sleep disturbance during which he thrashes 
about in bed resulting in the infliction of disfiguring 
marks, isolation, severe anger and control difficulties, 
homicidal ideation when driving, daily suicidal ideation, 
intrusive thoughts, and nightmares.  He also reported startle 
response which awakens him, typically occurring between two 
and three o'clock in the morning.  It was noted that the 
appellant experienced recurring daily memories of being on 
ambush patrol.  The examiner noted that the appellant 
reported episodic flashbacks of his combat experiences.  The 
appellant reported that he experienced his most recent 
episode of depression in February 1998.  The appellant 
reported a four year history of participation in group 
therapy.  With respect to his employment status, the 
appellant reported that he worked less than full time, 
because he was unable to tolerate authority figures or 
criticism from others.  Further, he indicated that he was 
unable to complete a full work day, due to his inability to 
control his anger, and need for isolation.  The appellant 
noted that he often isolates himself from his girlfriend by 
watching television for periods of hours.  It was noted that 
the appellant had only one friend.  

On mental status examination, the appellant was cooperative.  
He was noted to be casually dressed.  The examiner indicated 
that although the appellant appeared clean-shaven, he 
displayed below average grooming, and emitted a strong body 
odor.  The appellant admitted to almost daily homicidal and 
suicidal ideation without a plan.  In this context, it was 
noted that the appellant has agreed to a "no-harm contract" 
with his counseling therapist.  During the course of the 
evaluation, the appellant maintained adequate eye contact.  
His speech was clear, coherent, and goal directed.  The 
appellant reported a chronically dysphoric mood.  He 
displayed a labile affect, and was noted to become tearful 
when describing his most traumatic Vietnam experiences.  It 
was the examiner's assessment that the appellant suffered 
from chronic and severe PTSD with secondary symptoms of major 
depressive disorder, noted to be chronic and recurrent.  
There was no evidence of psychotic features.  The appellant's 
PTSD condition was noted to be manifested by symptoms of 
reexperiencing of traumatic events, fear, helplessness, 
horror, and persistent avoidance of stimuli reminiscent of 
traumatic events, numbing of general responsiveness, and 
increased arousal.  The examiner noted that such arousal 
symptoms, included angry outbursts, concentration deficits, 
hypervigilance, and exaggerated startle response.  It was 
noted that during his periods of depression, the appellant 
experienced markedly diminished interest in pleasure, 
insomnia, psychomotor retardation, fatigue, feelings of 
worthlessness, and diminished ability to think or concentrate 
with thoughts of death.  The diagnostic impression was PTSD, 
chronic and severe; major depressive disorder, chronic and 
severe, secondary to PTSD; and history of alcohol, cannabis 
and hallucinogen abuse in sustained remission (Axis I).  The 
examiner indicated that the appellant was severely socially 
and industrially impaired due to his PTSD condition and 
depression.  In that regard, it was noted that the appellant 
had been unable to maintain stable employment, and was unable 
to work more than 30 percent to 50 percent of the time due to 
difficulty with authority figures, problems with anger, and 
his need for isolation.  It was further the examiner's 
assessment that the appellant was marginally employable at 
best.  However, the appellant was not found to be completely 
unemployable, in light of his part time work history.  A 
Global Assessment of Functioning (GAF) score of 43 was 
indicated.  This score was noted to be reflective of serious 
impairment in occupational and social functioning.

The examiner indicated that the appellant's girlfriend 
provided a statement concerning her observations of the 
appellant's behavior.  In that context, the statement 
reportedly confirmed that the appellant engaged in self-
mutilating behavior while sleeping, and experienced rage 
reactions, depression, concentration deficits, and a desire 
to isolate himself from others.  (The Board notes that the 
actual lay statement was not associated with the claims 
folder.)

A social and industrial survey, conducted in conjunction with 
this examination, indicated that the appellant had resided 
with his girlfriend for approximately one year.  He 
previously lived in his own apartment with his daughter, who 
had recently moved out of state to live with her mother, the 
appellant's former wife.  During this interview, the 
appellant indicated that he preferred to be alone, due to his 
difficulty in communicating.  When queried regarding with 
whom he shared the closest relationship, he indicated his 
girlfriend, followed by his daughter.  It was noted that he 
maintained telephone contact with his daughter on a weekly 
basis.  The appellant reported decreased contact with fellow 
service member friends from group therapy.  The appellant 
reported that he worked 25 percent to 30 percent of the time 
within the past one year period.  The appellant reported that 
he watched television, on average, 12 hours per day whenever 
he is not working.  He reported that he had not participated 
in group therapy since "March."  He reported symptoms of 
difficulty sleeping, nightmares, daily thoughts of Vietnam, 
hypervigilance, avoidance, nervousness, depression, and 
almost daily suicidal ideation.  He reported a decrease in 
episodes of startle response.  It was also noted that the 
appellant reported fewer work related contacts.  He indicated 
that he resided with his girlfriend for economic reasons.  It 
was the social worker's impression that the appellant's 
symptoms resulted in severe social impairment, noted to be 
increasing.  Industrial impairment was also noted to have 
increased.

The RO, in a May 1998 rating decision, granted an increased 
evaluation from 50 percent to 70 percent for the service-
connected PTSD condition.  The service-connected disability 
was recharacterized as post-traumatic stress disorder with 
secondary major depressive disorder.  It was noted that such 
a rating increase was warranted under both the old and 
revised rating criteria for mental disorders.

In correspondence, dated in July 1998, the appellant 
indicated his belief that his PTSD symptomatology rendered 
him totally disabled.  He noted in this regard that he was no 
longer employed as a part time construction worker.  Instead, 
he worked as a handyman, and earned only a portion of his 
previous salary as a construction worker.  He was unable to 
engage in any bid work, because of his inability to complete 
extended work plans due to his condition.  He estimated that 
he worked "about 1/4 to 1/3 of a 40 hour week on average."  
He noted that because he was not consistent in his work 
schedule, this often interfered with his ability to obtain or 
retain jobs.  Finally, he reported that he attempted to 
secure employment working as a subcontractor for companies, 
but would quit or have his position terminated within two or 
three weeks because of conflicts with authority figures.

In July 1998, the RO continued the assigned 70 percent 
evaluation.  It was noted that a determination whether the 
appellant's employment constituted marginal or substantial 
employment could not be made, as the appellant had not 
provided any information concerning his employment history 
and earnings, and indicated that he was unable to estimate 
his earnings during the past year.  


Analysis

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R., Part 4.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  It is essential, in 
evaluating a disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1.

Post-traumatic stress disorder is rated under the portion of 
the VA Schedule for Rating Disabilities that pertains to 
mental disorders.  Prior to November 7, 1996, PTSD was rated 
under 38 C.F.R. § 4.132 (1996).  Effective November 7, 1996, 
the rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130.  61 Fed.Reg. 52700 
(October 8, 1996).  The evaluation criteria have 
substantially changed in the new rating schedule and now 
focus on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In light of the fact that the 
appellant filed his claim before November 7, 1996, the Board 
will evaluate his psychiatric disability below in light of 
both the new and old rating criteria.

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Under the old rating criteria in effect for mental disorders 
prior to November 1996, a 70 percent evaluation was warranted 
if the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

In order to warrant the next evaluation of 100 percent, it 
must be shown that the attitudes of all contacts except the 
most intimate are so adversely affected so to result in 
virtual isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
The veteran must be demonstrably unable to obtain or retain 
employment.

Under the revised criteria, a 70 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
and an inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.

In this case, the appellant essentially contends that an 
increased evaluation is warranted for his PTSD condition.  He 
maintains that symptoms associated with this condition 
reflect a greater disability picture than currently assessed.  
He further maintains that he is unable to maintain employment 
due to his service-connected disability and, as such, he is 
entitled to a 100 percent rating for PTSD.

Following a careful and considered review of the record, the 
Board finds that, with resolution of all reasonable doubt in 
favor of the appellant, symptomatology associated with the 
appellant's psychiatric disorder is productive of total 
impairment pursuant to both the old and revised criteria of 
Diagnostic code 9411.  In that regard, the Board finds that 
the evidence shows that symptoms associated with the 
appellant's PTSD condition are consistent with findings that 
the appellant is demonstrably unable to obtain or retain 
employment, and that he is essentially isolated from the 
community.  It was noted that the appellant had virtually no 
contact with friends, and only minimal contact with 
relatives.   The appellant was noted to maintain telephone 
contact with his teenage daughter, and other contacts with 
relatives only as initiated by his siblings.  Even with his 
girlfriend with whom he cohabitates, the appellant isolates 
himself from her for periods of time.  Notably, on the most 
recent VA examination in 1998, the examiner evaluated the 
appellant with a GAF score of 43, indicative of severe 
impairment.  It was noted that the appellant appeared for the 
examination in an unkempt manner, evincing minimal personal 
hygiene.  It was the examiner's assessment that clinical 
findings on examination revealed severe social and industrial 
impairment.  It was noted that findings on examination also 
revealed that the appellant's PTSD condition was manifested 
by reexperiencing of traumatic events, a general numbing 
response, impaired thought processes marked by deficits in 
memory and concentration, depression, angry outbursts, and 
suicidal and homicidal ideation.  It was noted that the 
appellant displayed a level of irritability and anger, and 
difficulty relating to others that rendered him unable to 
pursue employment, and which impacted upon his social 
capacity.  

It also appears that the appellant has been unable to obtain 
or retain employment.  In that regard, the record shows that 
VA examiner indicated that the appellant had been unable to 
maintain stable employment.  In fact, it was noted that the 
appellant was employable in marginal employment situations.  
The evidence shows that the appellant works only when 
finances requires him to seek employment.  Additionally, on 
social and industrial survey it was revealed that the 
appellant had decreased work-related contacts, and that he 
resided with his girlfriend for economic reasons.  The Board 
finds such evidence to be persuasive that the appellant's 
work related contacts have changed in scope, and have been 
shown to have decreased in frequency.  In this context, 
clinical evidence reflects that the appellant's disabling 
symptomatology is severe, and has also been noted to be 
increasing in nature.  Moreover, it was the examiner's 
assessment on VA examination that the affect of the 
symptomatology associated with the appellant's psychiatric 
disorder rendered him unable to tolerate social situations or 
to appropriately interact with others, each of which was 
identified as the primary reason for the appellant's 
inability to hold a job.

As aptly noted above, at least two of the three criteria of 
Diagnostic Code 9411 for a 100 percent schedular evaluation 
(under the regulation for rating mental disorders in effect 
prior to November 7, 1996) are independently met in the 
appellant's case.  See, Richard v. Brown, 9 Vet. App. 266, 
268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
And, on balance, the overall evidence of record also 
indicates that the clinical signs and manifestations of the 
appellant's psychiatric disorder are productive of total 
occupational and social impairment.  Therefore, in light of 
the foregoing, the Board determines that the record 
reasonably supports a finding that a 100 percent schedular 
evaluation is warranted for the appellant's PTSD with major 
depressive disorder under both the old and revised criteria 
of Diagnostic Code 9411.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 4.3.

Finally, the Board notes that the VA examiner referenced a 
lay statement among the documents reviewed in conjunction 
with the April 1998 examination.  The record, as certified to 
the Board, did not contain this referenced lay statement; 
however, given the scope of the examiner's synopsis of the 
information contained therein, it is the opinion of the Board 
that the failure to associate this lay statement with the 
claims folder would not warrant a remand of this case for 
inclusion of the statement.  Such a statement, in this 
instance, would serve only to bolster the evidentiary 
assertions offered by the appellant.



ORDER

A 100 percent schedular evaluation for post-traumatic stress 
disorder with major depressive disorder is granted, subject 
to the law and regulations governing the award of monetary 
benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

